Citation Nr: 0416629	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the amount of $42,228 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by a Committee on 
Waivers and Compromises (COW) at the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $42,228.  The Committee found that the veteran's request 
for a waiver had not been received within the 180-day period 
specified by law and was therefore untimely.  

The veteran testified at a videoconferencing hearing in 
November 2003 in connection with his appeal.  After the 
hearing the record was left open for a period of 30 days to 
allow the veteran to submit a statement from a gentleman with 
whom he had once lived regarding the veteran's mental status 
during the period relevant to the appeal.  No such statement 
was received.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), is not applicable to claims involving 
waiver of a VA indebtedness.  Barger v. Principi, 16 Vet. 
App. 132 (2002).  

The veteran was found to be permanent and totally disabled 
for pension purposes in December 1995 and pension was 
thereafter awarded to him from August 1992 at a rate that 
assumed receipt of no income from any source.  In 1998 the RO 
obtained information that the veteran had previously-
unreported assets consisting of bank deposits from which he 
was possibly receiving interest income.  In July 2000 the 
pension award was retroactively terminated, resulting in 
creation of the overpayment.  The veteran's request for 
waiver of recovery of the overpayment was received in March 
2003.  

The veteran has not challenged the validity of the 
indebtedness.  Accordingly, that question need not be 
addressed on appeal.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  

The determination that the waiver request was not timely 
filed was based on information from the VA Debt Management 
Center (DMC) that a formal notification of the debt had been 
issued to the veteran on July 29, 2000.  However, neither 
that notification nor many other documents associated with 
the termination of the award and creation of the overpayment 
are in the appellate record.  The only references to the date 
of notification are found in the waiver decision itself and 
in the statement of the case.

While there does exist a presumption of regularity which 
supports the official acts of public officers, there must be 
some minimum level of objective evidence on file to support 
the application of such presumption.  See United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926); Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The mere recitation in the initial 
waiver decision and statement of the case that the DMC sent 
such a letter on a particular date is inadequate to support a 
presumption of regularity which, once established, requires 
an appellant to present "clear evidence to the contrary" to 
rebut.  Mindenhall, Id.  

The Board notes that although the veteran has admitted that 
he received a VA letter regarding the overpayment, it appears 
that more than one RO letter concerning the matter has been 
sent to him, in addition to any notification letter sent by 
the DMC.  A nonspecific statement by the veteran regarding 
receipt of a letter does not constitute proof that proper 
overpayment notice was provided to him.  

Furthermore, procedures for documenting the adequacy and 
issuance date of an overpayment notice have not been 
followed.  In May 1999, the Office of Financial Policy of the 
Veterans Benefit Administration (VBA), Debt Management Center 
(DMC), issued a bulletin announcing a new procedure to be 
followed by RO Committees on Waivers and Compromises which 
directly addresses this issue.  See OF BULLETIN 99.GC1.04, 
May 14, 1999.  

The bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under DMC jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
Finally, the bulletin states that the RO "will refer to these 
items in any decision concerning the timeliness of the 
debtor's waiver request."  

Since the above procedures were not followed in this case, 
the file must be returned to the AMC so that evidence of the 
due process requirement of fair notice of the "180-day rule" 
can be objectively documented.  

Lastly, it is not possible to determine from the record how 
the amount of the overpayment was calculated.  It also 
appears that the original amount of the debt may have been 
$48,312, but this is not clear.  Given the amount of money at 
issue, the Board believes that no attempt to collect the 
indebtedness should be made until an audit is prepared.  The 
audit should indicate the amount of the overpayment as the 
difference between the amount paid versus the amount due 
during a specific period of time.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The VBA AMC should prepare an audit 
which shows the overpayment charged to 
the veteran as the difference between 
the amount actually paid and the amount 
properly payable during the period 
between specific beginning and ending 
dates.  

2.  The VBA AMC should review OF 
BULLETIN 99.GC1.04 and request that the 
documentary evidence cited therein be 
provided by the DMC for inclusion in the 
veteran's claims folder.  

3.  The VBA AMC should then readjudicate 
the claim.  If documentation received 
from the DMC does not reasonably support 
a conclusion that the veteran was 
properly notified that he had to request 
a waiver within 180 days after such 
notice, the COW should review the issue 
on the merits.  If the merits 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

If the documentation received from the 
DMC reasonably supports a conclusion 
that the veteran was properly notified 
that he had to request a waiver within 
180 days after such notice, the VBA AMC 
should readjudicate the issue of 
timeliness of the request for waiver of 
recovery of the overpayment.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


